Case 2:19-cv-04752-CCC-SCM Document 4 Filed 05/03/19 Page 1 of 2 PageID: 110




                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY



ROBERT LOWINGER, Individually and On
Behalf of All Others Similarly Situated,                         Case No. 2:19-cv-04752
                              Plaintiff,
                                                                  CLASS ACTION
      v.
                                                                  JURY TRIAL DEMANDED
CELGENE CORPORATION, MARK J. ALLES,
RICHARD W. BARKER, HANS BISHOP,
MICHAEL W. BONNEY, MICHAEL D. CASEY,
CARRIE S. COX, MICHAEL A. FRIEDMAN,
JULIA A. HALLER, PATRICIA HEMINGWAY
HALL, JAMES J. LOUGHLIN, ERNEST MARIO,
and JOHN H. WEILAND,

                              Defendants.




                                    NOTICE OF DISMISSAL

       In accordance with Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff, Robert

Lowinger (“Plaintiff”), by counsel, hereby gives notice that he is dismissing all claims in the

above captioned matter (the “Action”), with prejudice as to himself and without prejudice as to

claims on behalf of the putative class in the Action. Because this notice of dismissal is being

filed before service by defendants of either an answer or a motion for summary judgment,

Plaintiff’s dismissal of the Action is effective upon filing of this notice.
Case 2:19-cv-04752-CCC-SCM Document 4 Filed 05/03/19 Page 2 of 2 PageID: 111




Dated: May 3, 2019                 KANTROWITZ, GOLDHAMER & GRAIFMAN,
                                   PC




                                     By: /s/ Gary S. Graifman
                                     Gary S. Graifman
                                     210 Summit Avenue
                                     Montvale, NJ 07645
                                     Tel.: (201) 391-7000
                                     Email: ggraifman@kgglaw.com

                                     Attorneys for Plaintiff
